Whitfield, J.,
dissenting.
The compass of a liability that is imposed by statute should be determined by a fair consideration of the language used, the subject-matter and the purpose designed. The just implications of a statute are a part of the lawmaking intent; but the implications must arise from the express terms used and must be consistent with the fair meaning and purpose of the entire context. Implications that the language as used exclude or do not ordinarily include, should not be indulged, particularly where the terms as used are particular and specific.
Courts have no legislative power. Their province is to ascertain and to enforce the valid intent of duly enacted statutes. When the terms of a statute as used therein *611are particular and specific and are restricted or limited in their scope and meaning, the courts have no power to extend the meaning and scope of the lánguage used beyond its fair import considered as an entirety with reference to the purpose disclosed by the statute. To extend the scope'of the specific language of a statute beyond its ordinary import, by raising implications that are excluded by, or are not fairly included in the context, or by constructively interpolating language not used, when such implications, construction or interpolations are not required to give effect to the manifest intent of the statute, would be judicial legislation in violation of the organic law.
The statute in this case imposes a liability unknown to the common law and the language used is particular and specific. It mentions the different classes upon whom liability is imposed and specifically imposes liability for the delicts of agents and employees of some of the classes, and significantly omits to specifically impose liability for the delicts of agents and employees of. -another class against whom liability for personal delicts is expressly imposed. If liability for acts and defaults of agents and employees had not been specifically imposed as to some classes and omitted as to another class, there might be ground for an implied liability against all of the classes for the acts and defaults of their respective agents and employees predicated upon the common law principle of respondeat superior; but in expressly including liability for the acts and defaults of agents and employees, as t'o two of the classes and omitting it as to the other, the ordinary understanding and meaning of the language as used will not justify an implication to cover those omitted, when there is nothing in the context to warrant such an implication.- The fact that the body of the ori*612ginal act and of the amended act is perhaps more restrictive than was-necessary in view of the original titles, indicates ■ a purpose to confine, the liability ■ imposed to the ordinary import of the- language used, the context not requiring enlarging implications to effectuate the manifest intent.
The statute is penal in its nature and'should not by construction, interpretation- or interpolation, be extended beyond the limits definitely fixed by its particular and explicit terms. 17 C. J. 1230; 8 R. C. L. 772.
The common law is by statute made a part of the law of this State, and changes therein require legislative action duly indicating a purpose to alter the existing laws to the extent shown by the language as used.
The aserted liability is forbidden by the principles of the common law and it is not imposed by any express provision of the statute. An implied statutory liability can arise only when it has undoubted support in express provisions thát clearly show the lawmaking intent to -include and not to exclude the implied liability. The courts have no power to extend by implication a liability beyond the legislative intent as shown by the language of the statute.
In this case the statute is designed to, impose a liability that is forbidden by the common law. The language used is specific and definite, and it is so formulated as to exclude ir¡v¡M&a>tiom of liability that are forbidden by the common law. The manifest purpose of the statute is to change the common law only to the extent that is definitely stated in the specific terms used. To impose a liability that is forbidden by common law and that-is excluded by the formulated language of the -statute, *613would be judicial legislation and in effect would deprive a defendant of property without due process of law in violation of the Federal and State Constitutions. .
Taylor, J., concurs herein.